17-3984
   Gao v. Barr
                                                                       BIA
                                                                Vomacka, IJ
                                                               A206 289 438
                      UNITED STATES COURT OF APPEALS
                          FOR THE SECOND CIRCUIT

                            SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

        At a stated term of the United States Court of Appeals
   for the Second Circuit, held at the Thurgood Marshall
   United States Courthouse, 40 Foley Square, in the City of
   New York, on the 27th day of January, two thousand twenty.

   PRESENT:
            ROBERT A. KATZMANN,
                 Chief Judge,
            PETER W. HALL,
            RICHARD J. SULLIVAN,
                 Circuit Judges.
   _____________________________________

   YUSEN GAO,
            Petitioner,

                 v.                                  17-3984
                                                     NAC
   WILLIAM P. BARR, UNITED STATES
   ATTORNEY GENERAL,
            Respondent.
   _____________________________________

   FOR PETITIONER:               Mouren Wu, New York, NY.

   FOR RESPONDENT:               Joseph H. Hunt, Assistant Attorney
                                 General; Nancy E. Friedman, Senior
                                 Litigation Counsel; Sharon M.
                                 Clay, Trial Attorney, Office of
                               Immigration Litigation, United
                               States Department of Justice,
                               Washington, DC.

    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

    Petitioner    Yusen   Gao,    a   native    and    citizen   of   the

People’s Republic of China, seeks review of a November 27,

2017, decision of the BIA affirming a March 2, 2017, decision

of an Immigration Judge (“IJ”) denying Gao’s application for

asylum,   withholding     of   removal,   and     relief    under     the

Convention Against Torture (“CAT”).        In re Yusen Gao, No. A

206 289 438 (B.I.A. Nov. 27, 2017), aff’g No. A 206 289 438

(Immig. Ct. N.Y. City Mar. 2, 2017).           We assume the parties’

familiarity with the underlying facts and procedural history

in this case.

    Under the circumstances of this case, we have reviewed

the IJ’s decision as modified by the BIA.             See Xue Hong Yang

v. U.S. Dep’t of Justice, 426 F.3d 520, 522 (2d Cir. 2005).

The applicable standards of review are well established.              See

8 U.S.C. § 1252(b)(4)(B); Chuilu Liu v. Holder, 575 F.3d 193,

196 (2d Cir. 2009); Yanqin Weng v. Holder, 562 F.3d 510, 513

(2d Cir. 2009).
                                  2
     “The testimony of the applicant may be sufficient to

sustain the applicant’s burden without corroboration, but

only if the applicant satisfies the trier of fact that the

applicant’s testimony is credible, is persuasive, and refers

to   specific    facts      sufficient    to     demonstrate   that     the

applicant is a refugee.”          8 U.S.C. § 1158(b)(1)(B)(ii); see

also Chuilu Liu, 575 F.3d at 196-97.           “In determining whether

the applicant has met [his] burden, the trier of fact may

weigh the credible testimony along with other evidence of

record.     Where     the    trier   of   fact    determines   that     the

applicant should provide evidence that corroborates otherwise

credible testimony, such evidence must be provided unless the

applicant does not have the evidence and cannot reasonably

obtain the evidence.”          8 U.S.C. § 1158(b)(1)(B)(ii).            The

agency    did   not   err    in   determining     that   Gao   failed    to

corroborate his claim.

     Although the BIA assumed credibility, the agency may

require corroboration of even credible testimony.               Id.     And

the agency properly identified the missing evidence.                    See

Chuilu Liu, 575 F.3d at 198–99.           The agency noted that Gao

failed to document his testimony that he received medical

treatment at a clinic for injuries sustained in detention, he

could have presented letters from his parents or friends in
                                     3
China to corroborate that he attended a Catholic church in

China or had problems with the government, and he did not

present evidence or call witnesses to confirm his church

attendance in the United States.

    Gao did not establish that the evidence was unavailable.

See id. at 198; see also 8 U.S.C. § 1252(b)(4) (“No court

shall reverse a determination made by a trier of fact with

respect to the availability of corroborating evidence . . .

unless . . . a reasonable trier of fact is compelled to

conclude that such corroborating evidence is unavailable.”).

The IJ was not required to accept Gao’s explanation that he

could not obtain a report from a clinic in China because Gao

made no attempt to obtain such evidence.       See 8 U.S.C.

§ 1252(b)(4); cf. Majidi v. Gonzales, 430 F.3d 77, 80 (2d

Cir. 2005) (“A petitioner must do more than offer a plausible

explanation for his inconsistent statements to secure relief;

he must demonstrate that a reasonable fact-finder would be

compelled to credit his testimony.” (internal quotation marks

and citations omitted)).   Furthermore, Gao admitted that he

was able to obtain letters from his parents and a friend and

that his father could have written a letter earlier.     Gao

also testified that he had friends, with whom he attended

church, but except for stating he wanted his priest as a
                             4
witness, he did not explain why his friends did not provide

letters or testify on his behalf.

    Gao did not present any documentary evidence other than

identity    documents,   news    articles   and   reports   about

conditions in China, and a U.S. tax return.       These documents

did not corroborate that he was a practicing Catholic or that

he was detained and harmed in China.

    Accordingly, because a reasonable fact-finder would not

be compelled to conclude that Gao was unable to obtain

evidence that he was detained and harmed by the Chinese

government and that he attended Catholic churches in China

and the United States, the agency did not err in denying

relief on this basis.      See 8 U.S.C. § 1158(b)(1)(B)(ii);

Chuilu Liu, 575 F.3d at 196–98.      This finding was dispositive

of asylum, withholding of removal, and CAT protection because

all three claims were based on the same factual predicate.

See Lecaj v. Holder, 616 F.3d 111, 119 (2d Cir. 2010).

    For the foregoing reasons, the petition for review is

DENIED.    All pending motions and applications are DENIED and

stays VACATED.

                                FOR THE COURT:
                                Catherine O’Hagan Wolfe,
                                Clerk of Court


                                 5